Exhibit 99.1 Newfield Exploration to Voluntarily Curtail a Portion of its Natural Gas Production FOR IMMEDIATE RELEASE HOUSTON - August 24, 2009 - Newfield Exploration Company (NYSE: NFX) today announced that the Company plans to voluntarily curtail about 2.5 Bcfe of its third quarter 2009 production in response to recent low natural gas prices. The curtailments will come primarily from the Company’s Mid-Continent division. “Although approximately 75% of our expected third quarter 2009 natural gas production is hedged at nearly $8 per Mcf, we are electing to curtail a portion of our production today,” said Lee K. Boothby, Newfield President and CEO. “We still expect that our full-year 2009 production will be in the upper half of our previous guidance range of 250-260 Bcfe.” Newfield has an inventory of approximately 30 uncompleted wells in the Woodford Shale. The timing of well completions is dependent on natural gas prices. The accompanying table updates Newfield’s new production guidance ranges and expected costs and expenses for the third quarter of 2009. Newfield Exploration Company is an independent crude oil and natural gas exploration and production company. The Company relies on a proven growth strategy of growing reserves through an active drilling program and select acquisitions. Newfield's domestic areas of operation include the Mid-Continent, the Rocky Mountains, onshore Texas and the Gulf of Mexico. The Company has international operations in Malaysia and China. **This release contains forward-looking information. All information other than historical facts included in this release, such as information regarding estimated or anticipated production, costs and drilling and development plans and the timing of activities, is forward-looking information. Although Newfield believes that these expectations are reasonable, this information is based upon assumptions and anticipated results that are subject to numerous uncertainties and risks. Actual results may vary significantly from those anticipated due to many factors, including drilling results, oil and gas prices, industry conditions, the prices of goods and services, the availability of drilling rigs and other support services, the availability of refining capacity for the crude oil Newfield produces from its Monument Butte field in
